Citation Nr: 1146853	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  01-04 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and had active duty for training (ACDUTRA) from June 1974 until October 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, which denied an application to reopen a claim of entitlement for service connection for schizophrenia.  The matter was most recently before the Board in September 2009, at which time the case was remanded via the Appeals Management Center (AMC) to the Agency of Original Jurisdiction (AOJ) for development, in accordance with the January 2010 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (CAVC). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran essentially claims that his currently diagnosed schizophrenia disorder is related to his military service.  He identifies the onset of his disorder as occurring soon after his entrance into the military during his period of ACDUTRA.  He also claims that he continued to experienced psychiatric symptomatology during his subsequent reservist service and following his separation from the military.

Generally, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumptive period does not apply to any periods of ACDUTRA or inactive duty training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477- 78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

VA law further provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

As noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477- 78 (1991).  Therefore, favorable application of 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not available with respect to periods of ACDUTRA or INACDUTRA.

Thus, in this appeal, the Board is concerned with whether the claimed psychiatric disorder had its onset during the Veteran's verified period of ACDUTRA.  A psychiatric disorder is a disease rather than an injury; therefore, periods of INACDUTRA are not applicable to his claim for service connection for an acquired psychiatric disorder because the only diseases that may be service-connected for incurrence during such duty periods are acute myocardial infarction, cardiac arrest, or cerebrovascular accident. See 38 C.F.R. § 101(24).

The service treatment records from the Veteran's period of ACDUTRA and additional reservist service are negative for reports of any psychiatric symptomatology or a diagnosed psychiatric condition.

Private medical records document his reports of experiencing psychiatric symptomatology as early as September 1983.  A February 1987 treatment record shows that he was diagnosed with schizophrenia.  Subsequent medical records show treatment for his psychiatric symptomatology.      

In support of his claim, the Veteran submitted an April 2000 letter from his private physician, F.L., M.D.  The physician reported that the Veteran was diagnosed with schizophrenia and explained the disorder usually manifested in individuals between the ages of 15 and 30.  He noted the Veteran's report of experiencing psychiatric symptomatology during his service in the National Guard and his post-separation psychiatric treatment.  Dr. F.L. opined that the Veteran's schizophrenia was present for many years "in a latent, incipient way, even during high school and his activities in the National Guard."  He further opined that the Veteran's disorder became overt later on, which he stated was the case with most of people who suffer from paranoid schizophrenia.  The physician did not provide the medical basis for his opinion; thus, the Board finds that the opinion is insufficient with which to decide the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the Veteran's service treatment records are negative for reports of psychiatric symptomatology, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

To date, VA has not solicited a VA psychiatric examination and opinion as to the nature and etiology of the Veteran's claimed psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the medical evidence showing a current psychiatric diagnosis, the private medical opinion regarding in-service symptomatology, and the Veteran's competent lay statements regarding the onset and continuity of his claimed disorder, the Board finds it necessary to provide the Veteran with an appropriate VA psychiatric examination and opinion in an attempt to determine whether any current psychiatric disorder is related to his period of ACDUTRA service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner is asked to identify all psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is etiologically related to the Veteran's period of ACDUTRA service from June 1974 to October 1974.  In providing the opinion, the examiner must consider and discuss the Veteran's competent reports as to the onset and continuity of psychiatric symptomatology since service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  In providing the requested opinion, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

2.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

3.  Following completion of the foregoing, the RO shall readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



